Citation Nr: 0118845	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Jules Lang, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his audiologist


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1962.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the Hartford, Connecticut RO, which denied 
service connection for bilateral hearing loss and tinnitus.  
A Travel Board Hearing was conducted in March 2001 at the 
Hartford, Connecticut RO.


FINDINGS OF FACT

1.  The veteran suffers from bilateral hearing loss that had 
its onset as a result of noise trauma from jet engines and 
physical trauma from boxing during active military service.

2. The veteran suffers from bilateral tinnitus that had its 
onset as a result of noise trauma from jet engines and 
physical trauma from boxing during active military service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.385 (2000).  

2.  Bilateral tinnitus was incurred in active service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from January 1959 to 
December 1962.  Of record is a letter, dated in August 1959, 
from individuals who served with the veteran.  It was 
indicated that the veteran's military occupational specialty 
(MOS) was a plane captain.  These individuals described the 
nature of the veteran's duties.  In addition, the veteran 
reported that he participated in the Navy Relief Drive as a 
boxer.

A review of the veteran's service medical records reveals no 
complaints or findings related to hearing loss or tinnitus. 

In a May 1998 statement by the veteran, he claimed that even 
though he wore earplugs when working as a plane captain in 
the service, he has hearing loss in both ears.

In a March 1998 progress note from the West Haven VA Medical 
Center, the veteran was seen for a hearing aid check and real 
ear measurements.  The left hearing aid was sent away for an 
increased gain.

In June 1998, the veteran underwent a VA audiological 
examination.  The veteran stated that he was currently fitted 
with VA issued hearing aids and that he suffered from 
bilateral tinnitus.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
55
60
75
LEFT
35
20
30
40
55

In addition, the veteran's speech recognition score was 94 
percent in the right ear and 100 percent in the left ear 
according to the Maryland CNC test.  The examiner diagnosed 
the veteran as suffering from sensorineural hearing loss 
bilaterally and tinnitus bilaterally.

An August 1999 letter from Natan Bauman, Ed.D, M.S. Eng., 
CCC-A, the veteran's audiologist (Doctor of Education in 
Audiology, Master of Science in Audiology and 
Electroacoustics, and American Speech-Language-Hearing 
Association Certificate of Clinical Competence in Audiology) 
notes that he examined the veteran in July 1999.  At that 
time, the veteran complained of hearing loss and tinnitus and 
reported a history of loud noise exposure and boxing matches 
during his military service.  He also stated that he had no 
history of hearing loss or tinnitus in his immediate family 
and no history of exposure to loud noises after service.  The 
veteran also reported suffering a brainstem injury after a 
car accident in November 1973.  Upon performing an 
audiometric evaluation, the examiner noted that the veteran 
suffered from: high frequency sloping mild to moderate to 
severe to profound hearing loss with reduced word recognition 
score (84%) at 80 dB HL in the right ear, and mild to 
moderate high frequency, sensorineural hearing loss with a 
notch at 6000 Hz in the left ear with a word recognition 
score at 60 dB HL (100%).  It was Dr. Bauman's impression 
that the veteran's hearing loss was due to his military 
service.  He further stated that the veteran "exhibits an 
additional component of a hearing deficit in the right ear of 
unknown origin (consideration brainstem injury."

During a March 2001 Travel Board Hearing, Dr. Bauman reported 
that the veteran's hearing loss was related to his military 
service.  In addition, Dr. Bauman testified that the veteran 
was not genetically predisposed to hearing loss.  In regard 
to the veteran's tinnitus, Dr. Bauman opined that it is a 
type of disability that may not present itself until 20-25 
years after injury.  Dr. Bauman also stated that the 
veteran's hearing loss and tinnitus were not likely the 
result of a severe automobile accident sustained by the 
veteran in 1973.  Finally, Dr. Bauman stated that the 
veteran's exposure to loud noise, in combination with the 
boxing matches, was the substantial, if not the sole cause 
of, the hearing loss and tinnitus the veteran complains of 
today.

In addition, the veteran testified as to his duties as a 
plane captain while in service.  Among other things, the 
veteran specifically stated: 

I was a plane captain on an F3H Deamons.  
. . . .  We were called the Screaming 
Deamons just to give you an idea of the 
decibel of noise that this plane 
produced. . . . I stood in front right 
out of the intakes and used hand signals 
to [t]he pilot to do this, to drop his 
flaps, open his hood up (...inaudible) and 
I used to give them the okay and I would 
do the preflight and then he would taxi 
out and I'd give him the okay turn up to 
80 percent to get the plane moving so the 
noise would really knock you down and 
then there's planes on the line behind 
me, 4D's which were different than mine 
and they'd be firing up and their 
grounded airplanes would be on my back, 
it was unbelievable.

Furthermore, the veteran stated that he wore plastic 
earmuffs, and that even with these earmuffs, the noise was 
still loud.  In regard to his boxing history, the veteran 
testified that he boxed in approximately 100 matches in the 
gym and over 20 formal fights.  Additionally, the veteran 
also stated that his ears were not covered by the protective 
headgear during these matches.


Analysis

Initially, the Board wishes to note that there has been a 
significant change in law during the pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the RO has not yet had an opportunity to 
consider the issues on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the August 1999 Statement of the Case (SOC) 
issued during the pendency of the appeal, the veteran and his 
attorney have been advised of the information and evidence 
necessary to substantiate the claim.  The RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran as relative to this claim 
has been obtained and associated with the claims folder.  
Moreover, the veteran has undergone examination in connection 
with the claim on appeal (conducted in June 1998).  
Furthermore, the veteran has had the opportunity to testify 
at a hearing, and there is no indication that there is 
additional, existing evidence outstanding that is necessary 
for adjudication of the issue on appeal.  Hence, adjudication 
of this appeal, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

In addition, it should be pointed out that hearing acuity is 
not considered impaired for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  The 
provisions of 38 C.F.R. § 3.385 (2000) provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will
be considered to be a disability when the 
auditory 
threshold in any of the frequencies 500, 
1000,
2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at 
least three of the frequencies 500, 1000, 
2000,
3000, or 4000 Hertz are 26 decibels or 
greater; 
or when speech recognition scores using 
the 
Maryland CNC Test are less than 94 
percent.

According to the medical evidence of record, the veteran 
currently suffers from disabling impaired hearing as defined 
by 38 C.F.R. § 3.385 (2000). 

As previously noted, the available medical evidence shows 
that the veteran's service medical records are negative for 
complaints or findings related to hearing loss or tinnitus.  
The veteran's personnel records note that his MOS was a plane 
captain and he also participated in the Navy Relief Drive as 
a boxer.  Post-service records reflect the presence of 
bilateral sensorineural hearing loss and bilateral tinnitus 
only many years after service.  In addition, the veteran's 
private audiologist has medically linked the veteran's 
current bilateral hearing loss and bilateral tinnitus to 
service.  He indicated that, given the veteran's noise 
exposure from jet engines and physical trauma from boxing 
during service, his hearing loss and tinnitus are at least as 
likely as not related to service.  It is the Board's judgment 
that the evidence is, at the minimum, in relative equipoise 
on the question at hand.  On the one hand, there is a 
significant lack of continuity of symptomatology since the 
time of the veteran's noise exposure in service and, on the 
other hand, there is the medical opinion from the veteran's 
audiologist relating the veteran's current condition to his 
period of military service.  Since the evidence is in 
equipoise, the benefit of the doubt doctrine is applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the Board finds that service connection 
for bilateral defective hearing and bilateral tinnitus is 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

